Citation Nr: 0218825	
Decision Date: 12/31/02    Archive Date: 01/07/03

DOCKET NO.  95-24 125A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2. Entitlement to service connection for a left shoulder 
disorder.

3. Entitlement to service connection for a gastrointestinal 
disorder.

4. Entitlement to service connection for a disorder 
manifested by dizzy spells.

5. Entitlement to service connection for a disorder 
manifested by hot flushes.

6. Entitlement to a higher initial rating for service-
connected left knee disorder,
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from May 1972 to December 
1993. 

This matter is before the Board of Veterans' Appeals 
(Board) following a Board Remand of January 1999.  This 
matter was originally on appeal from a May 1994 rating 
decision of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Los Angeles, California. 


FINDINGS OF FACT

1.  The evidence does not show that the veteran currently 
suffers from a disability
of the right knee.

2.  The evidence does not show that the veteran currently 
suffers from a disability
of the left shoulder for which compensation benefits may 
be established.

3.  The veteran's gastrointestinal disorder has been 
attributed to diagnosed diseases,
irritable bowel syndrome and gastric diverticulum.

4.  The RO granted service connection for irritable bowel 
syndrome by rating
decision dated in August 2000.  

5.  Gastric diverticulum is considered a congenital or 
developmental defect. 

6.  There is satisfactory evidence that the veteran's 
gastrointestinal disorder began
during the Persian Gulf War while the veteran was engaged 
in combat, as this evidence is consistent with the 
circumstances, conditions, or hardships of his service, 
but there is clear and convincing evidence that shows that 
the diagnosed gastric diverticulum is not related to an 
incident of combat service.

7.  The veteran's reported bouts with dizzy spells and hot 
flushes are credible and have not been definitively 
attributed to a known disease.

8.  The veteran's service-connected left knee disorder is 
manifested by subjective
complaints of pain, swelling, clicking, and popping as 
well as objective evidence of pain and tenderness.


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred during active 
service.  38 U.S.C.A.
§§ 1110, 1131, 5103, 5103A (West Supp. 2002); 38 C.F.R. §§ 
3.159, 3.303 (2002).  

2.  A left shoulder disorder was not incurred during 
active service.  38 U.S.C.A.
§§ 1110, 1131, 5103, 5103A (West Supp. 2002); 38 C.F.R. §§ 
3.159, 3.303 (2002).

3.  Gastric diverticulum was not incurred in service and 
not due, or presumed due,
to an undiagnosed illness as a result of service in the 
Southwest Asia theater of operations during the Persian 
Gulf War.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 1154(b), 
5103, 5103A (West Supp. 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.304(d), 3.317 (2002).

4. Disability manifested by dizzy spells and hot flushes 
may be presumed to have been incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 
Supp. 2002); 38 C.F.R. §§ 3.317, 3.159, 3.303 (2002).  

5. The service-connected left knee disorder is currently 
rated as 10 percent
disabling, and assigned the maximum schedular evaluation 
possible under relevant criteria.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.27, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 
5259 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Post-Board Remand and The Veterans Claim Assistance Act of 
2000 

Pursuant to the Board's January 1999 Remand, the RO 
requested from the National Personnel Records Center 
(NPRC), any additional service medical records that might 
be on file.  The NPRC's negative response is documented in 
the claims file.  In March 1999 correspondence, the RO 
asked the veteran to provide the names and addresses of 
all health care providers who afforded him treatment since 
March 1994 for his right knee, left shoulder, and 
gastrointestinal disorders, as well as for disorders 
manifested by dizzy spells and hot flushes.  The RO 
included VA Form 21-4142 in the event its assistance in 
obtaining any records was needed.  The RO arranged for 
examinations by appropriate medical specialists on all of 
the aforementioned disorders.  A preliminary review of the 
examination reports reveals that the examiners were 
provided with the claims file and they also complied with 
the Remand instructions.  The RO also addressed whether 
the veteran had filed a timely Notice of Disagreement with 
the RO's initial assignment of a noncompensable rating for 
service-connected left knee disorder in the May 1994 
rating decision.  The RO determined that the veteran's 
filing was timely on the basis that the veteran had 
continuously prosecuted his claim.  The RO readjudicated 
the veteran's claims and issued a Supplemental Statement 
of the Case (SSOC) in August 2000 and June 2001.  The RO 
did not readjudicate the veteran's claims for service 
connection of dizzy spells and hot flushes pursuant to 38 
C.F.R. § 3.317 as instructed.  By letters dated in August 
2000 and July 2001, the RO gave the veteran the 
opportunity to make any comment desired within 60 days, 
concerning the SSOCs.  Based on the foregoing actions, the 
RO complied with the Remand instructions with respect to 
the veteran's claims for service connection of a right 
knee disorder, left shoulder disorder, and 
gastrointestinal disorder, and claim for a higher initial 
rating for a left knee disorder.  Stegall v. West, 11 Vet. 
App. 268 (1998).  In regard to the other two claims, the 
RO's noncompliance with the Remand instructions 
constitutes a Stegall violation; however, in light of the 
Board's decision, there is no prejudice to the veteran in 
not returning these two claims to the RO for further 
consideration. 

The Board finds that in the RO's completion of the actions 
described above, the RO has also complied with the 
requirements of the Veterans Claim Assistance Act of 2000 
(VCAA), which redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 38 C.F.R. § 
3.159.  The veteran was provided adequate notice as to the 
evidence needed to substantiate his claims and the reasons 
the claims were denied.  As indicated above, the veteran 
received a copy of the August 2000 and June 2001 SSOCs.  
The RO has also made satisfactory efforts to ensure that 
all relevant evidence has been associated with the claims 
file.  Contract examinations through QTC Medical Services 
were provided and the veteran was extended the opportunity 
to identify any outstanding relevant evidence.  Prior to 
the Board's Remand, the RO obtained the veteran's service 
medical records and the veteran was afforded a hearing 
before the undersigned Member of the Board in September 
1998.  The veteran has not made the RO or the Board aware 
of any other evidence relevant to his appeal that needs to 
be obtained.  No further notification and assistance 
obligations to the veteran appear to be warranted.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Based on the foregoing, the Board concludes that the 
duties to notify and assist have been satisfied, and the 
Board will proceed with appellate review.  


Service Connection for a Right Knee Disorder

The service medical records show that in April 1984, the 
veteran complained of right knee pain.  He reported that 
he had fluid drained off the knee in 1979.  The April 1979 
examination report noted that the veteran had a scar over 
his right patella.  The April 1984 record also shows that 
the veteran denied any major problems or trauma since that 
time.  Subsequently dated records show no further 
complaints of or treatment for right knee pain.  The 
service medical records tend to show that the in-service 
incident was acute and transitory and resolved with no 
residual chronic disability. 

The March 1994 VA examination report shows that the 
veteran complained of swelling and pain.  He reported that 
in "1991," both of his knees swelled and became painful, 
and that he was hospitalized for three days.  Arthroscopic 
surgery was performed only on the left knee, although he 
reported that he was told that the cartilage had also 
deteriorated in his right knee.  Service medical records 
dated from July to December 1992 show that the veteran's 
complaints and treatment were confined to the left knee.  
The March 1994 examiner provided a diagnosis of damage to 
the right knee cartilage.  An x-ray revealed some mild 
degenerative spurring of the tibial spine.  At the 
September 1998 Board hearing, the veteran presented 
testimony similar to those complaints previously 
mentioned. 

A January 2000 examination report from QTC Medical 
Services shows that the veteran apparently reported that 
his "right" knee did not improve after he had arthroscopy, 
with cartilage removal in 1990.   He currently complained 
of right knee pain.  An examination resulted in a 
diagnosis of status post right knee arthroscopic procedure 
in "March 1994," with overall good clinical result.  The 
examiner noted that there was no evidence of arthritis in 
the right knee.  The veteran had full range of motion, 
without pain or evidence of instability.  There was no 
evidence of any significant tenderness and radiographs 
were within normal limits for the veteran's age.  The 
examiner concluded that there were no clinically 
significant residuals of arthroscopy surgery and there was 
no evidence of clinically significant arthritis of the 
right knee.  He opined that there was no ongoing 
significant right knee disorder or pathology and 
therefore, there was no right knee disorder related to 
active service.  

The Board finds that there is no competent medical 
evidence of a current disability and consequently, no 
nexus between a current disability and the veteran's 
service is shown.  While the veteran is competent to 
describe his subjective symptoms of right knee pain and 
swelling, he has not been shown to possess the requisite 
medical expertise needed to render either a diagnosis or a 
competent opinion regarding medical causation.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993);  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  In the absence 
of competent medical evidence of a currently diagnosed 
disability related to the veteran's service, service 
connection for a right knee disorder must be denied.  38 
C.F.R. § 3.303.  As the preponderance of the evidence is 
against the veteran's claim, the "benefit of the doubt" 
rule is not applicable.  38 U.S.C.A. § 5107(b) (West Supp. 
2002).


Service Connection for a Left Shoulder Disorder

The service medical records show that in September 1975, 
the veteran reported that he hurt his left shoulder from 
playing football.  An examination of the shoulder was 
negative.  The veteran complained of increased left 
shoulder pain in October 1975.  Again, an examination of 
the shoulder was negative.  An August 1981 record shows 
that the veteran reported that he injured his left 
shoulder while playing basketball.  The assessment was 
contusion of the left shoulder.  A December 1992 
radiological report noted complaints of bilateral shoulder 
pain.  The service medical records documented the 
veteran's subjective complaints of pain, but no underlying 
malady was shown objectively on examination.  

Post-service medical records show that the March 1994 VA 
examination report noted a diagnosis of injury to the left 
shoulder.  An x-ray of the shoulder was negative.  At the 
September 1998 Board hearing, the veteran testified that 
he started to have pain in his shoulder after PT.  He 
testified that he currently had limited range of motion 
and pain-especially in rainy weather.  

A January 2000 examination report from QTC Medical 
Services shows that the veteran reported that in the late 
1970s, while working in a shop, he fell and struck his 
left shoulder on an object.  He was treated with a splint.  
He currently complained of left shoulder pain, with 
popping on range of motion.  On physical examination, the 
left shoulder showed full range of motion, with no 
tenderness.   There were no objective findings of pain, 
weakness, lack of endurance, and fatigability on range of 
motion.  There was minimally positive impingement testing, 
but the examiner remarked that it was not significant.  
The examiner noted that radiographs taken at that 
examination showed no evidence of abnormality.  The 
veteran was diagnosed with left shoulder pain, subjective 
symptoms only.  The examiner opined that there was no 
evidence of left shoulder pathology, either related to or 
unrelated to service.  His opinion was based on the fact 
that the veteran had full range of motion and there was no 
evidence of any abnormalities revealed by radiographs or 
evidence of pathology, such as impingement syndrome, 
arthritis, or other type of degenerative condition.

The veteran's current left shoulder disorder appears to be 
manifested by subjective complaints of pain only.  The 
Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In the absence 
of competent medical evidence that the veteran has a 
disability of the shoulder for which compensation may be 
established and a disability that can be related to 
service, the requirements for establishing service 
connection have not been met.   38 C.F.R. § 3.303.  As the 
preponderance of the evidence is against the veteran's 
claim, the "benefit of the doubt" rule is not applicable.  
38 U.S.C.A.         § 5107(b) (West Supp. 2002).




Service Connection for a Gastrointestinal Disorder

The veteran attributes his current gastrointestinal 
disorder to his service in the Persian Gulf War.  His DD 
Form 214 shows that he was awarded the Southwest Asia 
Service Medal with two stars, Kuwait Liberation Medal, and 
Combat Action Ribbon.  The Board will consider whether the 
veteran is entitled to service connection under the 
provisions of 38 C.F.R. § 3.303 or under the provisions of 
38 C.F.R. § 3.317, which provides for compensation for 
certain disabilities due to undiagnosed illnesses. 

Pre-Gulf War service medical records show assessments of 
viral gastroenteritis that resolved.  A March 1989 record 
is notable for complaints of left sided upper abdominal 
pain.  The impression was splenic flexure syndrome.  
Service medical records dated during the Gulf War period 
show that in August 1991, an impression of abdominal pain, 
not from the genitourinary tract was noted.  An October 
1991 record noted that the veteran complained of abdominal 
pain since his urethral stricture repair in April/May 
1991.  The impression was back pain/abdominal pain with no 
voiding symptoms.  In October 1991, the veteran reported 
that he was told that his stomach pain was not related to 
his status-post stricture repair surgical treatment.  
Subsequently dated records continued to show complaints of 
abdominal pain.

Post-service medical records show that an impression of a 
VA upper genitourinary series taken in March 1994 was 
gastric diverticula of lesser curvature and no other upper 
genitourinary or small bowel abnormalities identified.  
Private medical records from Hoag Memorial Hospital 
Presbyterian dated in April 1996 and January 1997 show 
that the veteran continued to complain of abdominal pain.  
An acute abdomen series revealed nonspecific bowel gas 
pattern, possibly a mild ileus.  The diagnosis was acute 
recurrent abdominal pain, possible irritable bowel 
syndrome.  Records from NAVCARE dated from January 1997 to 
March 1998 noted complaints of stomach pain and upset.  
The assessment was rule out gastritis and peptic ulcer 
disease.  At the September 1998 Board hearing, the veteran 
presented testimony similar to those complaints previously 
mentioned. 

A January 2000 examination report from QTC Medical 
Services shows an impression of irritable bowel syndrome 
and asymptomatic gastric diverticulum.  The examiner 
opined that the diverticulum was of no clinical 
consequence as most gastric diverticulum were congenital 
(perhaps 75% of them).  He added that the veteran did not 
seem to have a history of significant peptic disease.  The 
examiner concluded that clearly the veteran's symptoms, 
even though attributable to irritable bowel syndrome, 
began while he was in service.  In an April 2000 addendum, 
the examiner reported that the complete blood count result 
was unremarkable and there was no finding of anemia.  The 
January 2000 colonoscopy revealed normal colonoscopy to 
cecum and internal hemorrhoids.  The examiner maintained 
that the veteran's gastric diverticulum was considered 
congenital because there was nothing in the medical 
records or clinical findings to support that this was an 
acquired disorder.  The examiner opined that the veteran's 
irritable bowel syndrome was at least as likely as not 
related to active service.  

Since the veteran's gastrointestinal disorder has been 
attributed to known clinically diagnosed illnesses, 
service connection may not be predicated on application of 
38 C.F.R. § 3.317.  By a rating decision dated in August 
2000, the RO granted service connection for irritable 
bowel syndrome under the provisions of 38 C.F.R. § 3.303.  
For reasons previously mentioned, the examiner essentially 
opined that the veteran's gastric diverticulum was not 
related to service.  Service connection for gastric 
diverticulum must be denied under the provisions 38 C.F.R. 
§ 3.303 as congenital or developmental defects are not 
diseases or injuries within the meaning of applicable 
legislation for disability compensation purposes.  38 
C.F.R.                 § 3.303(c), 4.9.  In addition, the 
examiner noted that there were no symptoms or physical 
findings of laboratory tests that could not be attributed 
to a known clinical diagnosis, nor was there any chronic 
disability that was related in some way to the Persian 
Gulf War.  Thus, service connection under the provisions 
of 38 C.F.R.        § 3.317 is not in order.  

Lastly, the Board notes that there is satisfactory 
evidence that the veteran's gastrointestinal disorder 
began during the Persian Gulf War while the veteran was 
engaged in combat with the enemy, as this evidence is 
consistent with the circumstances, conditions, or 
hardships of his service.  38 U.S.C.A. § 1154(b); 38 
C.F.R. 3.304(d); Collette v. Brown, 82 F.3d 389 (1996).  
The Board, however, finds that there is clear and 
convincing evidence, as detailed above, that shows that 
the veteran's congenital or development defect, gastric 
diverticulum, is not related to an incident of combat 
service.  As the preponderance of the evidence is against 
the veteran's claim, the "benefit of the doubt" rule is 
not applicable.  38 U.S.C.A.         § 5107(b) (West Supp. 
2002).


Service Connection for Disorders Manifested by Dizzy 
Spells and Hot Flushes

The veteran's service medical records are absent 
complaints of or treatment for dizzy spells or hot flushes 
since the Gulf War, the period in which the veteran claims 
his symptoms first manifested.  The report on the 
veteran's initial VA examination conducted in March 1994 
following his discharge from service shows that the 
veteran complained of a history of dizzy spells since 
service in Saudi Arabia in 1991.  The neurological 
examination was noted as normal and no diagnosis was 
rendered.  The Board notes that while service medical 
records are absent any complaints of dizzy spells or hot 
flushes during service, the first documented complaints 
are relatively close to the veteran's discharge from 
service in December 1993.  The veteran filed his 
compensation claim in January 1994 and he complained of 
similar symptoms at the March 1994 VA examination.  He is 
competent to describe his symptoms.  Pursuant to 38 C.F.R. 
§ 3.317 (a)(2), his report of the symptomatology may be 
dispositive. There is no conclusive evidence to link these 
manifestations to any diagnosed condition.  None of the 
potential preclusions under  § 3.317 (c) is established.


A Higher Initial Rating for Service-Connected Left Knee 
Disorder

The veteran's service-connected left knee disorder is 
currently assigned a 10 percent rating under 38 C.F.R. § 
4.71a, Diagnostic Code 5259, which prescribes a 10 percent 
rating for symptomatic removal of semilunar cartilage.  
This rating also constitutes the maximum schedular rating 
available under Diagnostic Code 5259.  Therefore, the 
Board must consider other potentially applicable 
diagnostic codes to determine whether the veteran is 
entitled to an initial rating in excess of 10 percent 
under any of them.  

At the September 1998 Board hearing, the veteran 
complained of left knee pain that worsened with weather 
changes.  He testified that he could not run or jog 
because his knee would swell and cause a lot more pain.  
Relevant findings for evaluation purposes reported on the 
March 1994 VA examination report show that the range of 
motion in the left knee was extension to zero degrees.  
The knee was stable and an x-ray revealed some mild 
degenerative spurring of the tibial spine.  Other findings 
reported showed that on examination, the veteran's 
squatting was limited to 70 percent normal distance with 
complaints of knee pain.   The lower extremity joint 
muscles were normal in range and leg lengths were equal.  
The sensation was intact and girth measurements were 
equal.  There was tenderness to palpation over the knee.  
The drawer test and Lachman's test were negative, but the 
McMurray's test caused pain of the ipsilateral knee.  
Straight leg raising was to 60 degrees and negative.  

The January 2000 examination report shows that the veteran 
currently complained of pain, clicking, and popping in the 
left knee as well as occasional swelling.  The examiner 
noted that the veteran was able to walk without the use of 
a cane or other assistive device.  He was also able to 
toe-walk and heel-walk.  On examination, the left knee had 
full range of motion (0-140 degrees), with no instability.  
The McMurray and Lachman signs were negative.  There was 
no swelling, tenderness, or effusion.  Strength and 
reflexes were normal. 

Both examination reports show that the veteran's left knee 
is stable.  Thus, the veteran is not entitled to the next 
higher rating under Diagnostic Code 5257 (other impairment 
of the knee), which prescribes a 20 percent rating for 
moderate recurrent subluxation or lateral instability.  
Both examination reports show that flexion of the 
veteran's left knee is not limited to 30 degrees or 
extension is not limited to 15 degrees.  Thus, the veteran 
is not entitled to a 20 percent rating under Diagnostic 
Codes 5260 (limitation of flexion of leg), 5261 
(limitation of extension of leg).  In making this 
determination, the Board considered the provisions of 38 
C.F.R. §§ 4.40 and 4.45, which address additional 
functional loss due to pain, weakness, fatigue, etc.  The 
objective evidence does not support that the veteran's 
left knee disorder with pain is akin to an individual 
whose flexion is limited to 30 degrees and extension is 
limited to 15 degrees.  There are also no reported 
findings of ankylosis or symptomatology indicative of 
ankylosis of record, so a higher rating under Diagnostic 
Code 5256 (ankylosis of the knee) is not warranted.  The 
other diagnostic codes are simply not applicable.  The 
Board acknowledges that there is also x-ray evidence of 
mild degenerative changes of record, but the veteran's 
left knee disorder is not rated under Diagnostic Code 5257 
and he is not entitled to an assigned rating thereunder 
for the reasons previously mentioned.  Therefore, special 
provisions provided in VAOPGCPREC 23-97 and VAOPGCPREC 9-
98 are not applicable. 

As did the RO in its August 2000 decision, the Board finds 
that the veteran's disability picture more nearly 
approximates the criteria for the currently assigned 10 
percent rating under Diagnostic Code 5259, and that the 
preponderance of the evidence is against assignment of a 
higher initial rating.  The veteran's overall left knee 
disorder is manifested by various subjective complaints, 
including pain.  The left knee disorder is also manifested 
by objective evidence of pain and tenderness-as shown on 
the March 1994 examination-that is occasional, as 
demonstrated by the unremarkable January 2000 examination.  
Thus, the veteran's left knee can be considered 
"symptomatic" for ratings purposes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.  

The veteran's left knee disorder has not been shown to be 
manifested by greater than the criteria associated with a 
10 percent rating during any portion of the appeal period.  
Accordingly, a staged rating is not in order and a 10 
percent rating is appropriate for the entire period of the 
veteran's appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999). 

Finally, any limits on the veteran's employability due to 
his left knee disorder have been contemplated in a 10 
percent rating under Diagnostic Code 5259.  The evidence 
also does not reflect that the veteran's left knee 
disorder has necessitated any frequent periods of 
hospitalization during the appeal period.  Thus, the 
record does not show an exceptional or unusual disability 
picture not contemplated by the regular schedular 
standards that would warrant the assignment of an 
extraschedular rating.  Since application of the regular 
schedular standards is not rendered impracticable in this 
case, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for assignment of an extraschedular 
evaluation. 



ORDER

Service connection for a right knee disorder is denied.

Service connection for a left shoulder disorder is denied.

Service connection for gastric diverticulum is denied.

Service connection for an undiagnosed illness manifested 
by dizzy spells and hot flushes is granted.

An initial rating in excess of 10 percent for service-
connected left knee disorder is denied. 



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

